DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second solenoid valves (claims 5-7 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Objections
Claim 6 is objected to because of the following informalities: the claim recites “the ejector mode”, without proper antecedent basis. The claim should instead recite --an ejector mode--.  
Claim 7 is objected to because of the following informalities: the claim recites “the standard mode”, without proper antecedent basis. The claim should instead recite --a standard mode--.  
Claim 16 is objected to because of the following informalities: the claim recites “the second throttling element” without proper antecedent basis. The claim should instead recite --a second throttling element--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-12 and 14-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cogswell et al. (US 20120167601 A1), herein Cogswell.
As per claim 1, Cogswell discloses an ejector refrigeration system (600; see figure 17), comprising: a compressor (221), a heat-extraction heat exchanger (30), an ejector (38), a separator (48), a first throttling element (70), and a heat-absorption heat exchanger (64) that are connected through pipelines (as evidenced by figure 17), the ejector (38) having a main flow inlet (40) connected to the heat-extraction heat exchanger (30), and further having a secondary flow inlet (42) and an ejector outlet (44); the separator (48) having a separator inlet (50) connected to (via 46) the ejector outlet (44), a separator liquid outlet (52) connected to the first throttling element (70), and a separator gas outlet (54) connected to a gas inlet (223) of the compressor (221); wherein turn-on and turn-off of a first flow path (74) connecting the heat-absorption heat exchanger (64) and the secondary flow inlet (42) of the ejector (38) and a second flow path (path of 240, 606, 220, etc.) connecting the heat-absorption heat exchanger (64) and the gas inlet (223) of the compressor are controllable (by actuation of at least 244 and 248; see at least figure 17 and paragraph 32).  
As per claim 5, Cogswell discloses a first solenoid valve (248) disposed on the first flow path (74), and a second solenoid valve (244) disposed on the second flow path (see figures 17 and 18), wherein the first flow path (74) or the second flow path (path of 240, 606, 220, etc.) can be as evidenced by the ON/OFF configurations shown in figures 17 and 18).  
As per claim 6, Cogswell discloses wherein in an ejector mode (mode where 248 is opened and 244 is closed, as shown in figure 17), the first solenoid valve (248) is turned on (see arrows in 74) and the second solenoid valve is turned off (see figure 17, as compared to figure 18; see also paragraph 44), and the first flow path (74) is turned on (as shown in figure 17).  
As per claim 7, Cogswell discloses wherein in a standard mode (mode shown in figure 18), the first solenoid valve (248) is turned off (as evidenced by figure 18 and paragraph 44) and the second solenoid valve (244) is turned on, and the second flow path is turned on (see figure 18).  
As per claim 8, Cogswell discloses a second throttling element (246 or 250) disposed between the separator gas outlet (54) and the gas inlet (223) of the compressor (221).  
As per claim 9, Cogswell discloses wherein the separator gas outlet (54) is connected to an intake port (232) of the compressor (221) through the second flow path (path of 240, 606, 220, etc.), wherein the second throttling element (246 or 250) is disposed between the separator gas outlet (54) and the second flow path (path of 240, 606, 220, etc.).  
As per claim 10, Cogswell discloses wherein the ejector (38) is an ejector having an adjustable flow area (100) of the main flow inlet (see figure 2 and paragraph 6).  
As per claim 11, Cogswell discloses a heat-regenerative heat exchanger (602) configured to provide heat exchange between a flow path (604), which is between the heat-extraction heat exchanger (30) and the ejector (38), and the second flow path (path of 240, 606, 220, etc.).  
As per claim 12, Cogswell discloses a control method for an ejector refrigeration system (600; see figures 17 and 18), the system comprising a compressor (221), a heat-extraction heat 30), an ejector (38), a separator (48), a first throttling element (70), and a heat-absorption heat exchanger (64) that are connected through pipelines (see figures 17 and 18), a first flow path (74) connecting the heat-absorption heat exchanger (64) and the ejector (38), and a second flow path (path of 240, 606, 220, etc.) connecting the heat-absorption heat exchanger (64) and the compressor (221), wherein the method comprises: turning on the first flow path (74) and turning off the second flow path (path of 240, 606, 220, etc.) in an ejector mode (see at least figure 17 and paragraph 44), such that a passage (see arrows of 74) connecting from the heat-absorption heat exchanger (64) to a secondary flow inlet (42) of the ejector (38) is turned on, and a passage (at 240, per se) connecting from the heat-absorption heat exchanger (64) to an intake port (232) of the compressor (221) is turned off (see figure 17 and paragraph 44), and/or turning on the second flow path (path of 240, 606, 220, etc.) and turning off the first flow path (74) in a standard mode (see at least figure 18 and paragraph 44), such that the passage (at 240, per se) connecting from the heat-absorption heat exchanger (64) to the intake port (232) of the compressor (221) is turned on (as shown in figure 18), and the passage connecting from the heat-absorption heat exchanger (64) to the secondary flow inlet (42) of the ejector (38) is turned off (as shown in figure 18).  
As per claim 14, Cogswell discloses wherein turn-on and turn-off of the first flow path (74) and the second flow path (path of 240, 606, 220, etc.) are controlled by a first solenoid valve (248) disposed on the first flow path (74) and a second solenoid valve (244) disposed on the second flow path respectively (see figures 17 and 18, and paragraph 44).  
As per claim 15, Cogswell discloses wherein in the ejector mode (shown in figure 17), a refrigerant flows through the compressor (221), the heat-extraction heat exchanger (30), an ejector main flow inlet (40), an ejector outlet (44), and a separator inlet (50) sequentially (see arrows in figure 17); then, the refrigerant flowing out of a separator gas outlet (54) is throttled by a second throttling element (250) and flows back to the compressor (221); the refrigerant flowing out of a separator liquid outlet (52) is throttled by the first throttling element (70), flows through the heat-absorption heat exchanger (64), and flows to the secondary flow inlet (42) of the ejector (38) through the first flow path (74).  
As per claim 16, Cogswell discloses wherein in the standard mode (see figure 18), the refrigerant flows through the compressor (221), the heat- extraction heat exchanger (30), the ejector main flow inlet (40), the ejector outlet (44), and the separator inlet (50) sequentially (see arrows in figure 18); then, the refrigerant flowing out of the separator gas outlet (54) is throttled by a second throttling element (246) and flows back to the compressor (221); and the refrigerant flowing out of the separator liquid outlet (52) is throttled by the first throttling element (70), flows through the heat-absorption heat exchanger (64), and flows back to the compressor (221) through the second flow path (see at least figure 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell (US 20120167601 A1) in view of Takeuchi et al. (US 6834514 B2), herein Takeuchi.


On the other hand, Takeuchi, directed to an ejector-based refrigeration system, discloses a three-way valve (910) connected to an outlet (C8) of the heat-absorption heat exchanger (30), the secondary flow inlet of the ejector (40), and the gas inlet of the compressor (10) respectively (see at least figure 17), wherein the three-way valve (910) is switched to alternatively turn on the second flow path (80; see at least column 11, lines 34-40). 
Moreover, it has been held that the simple substitution of one known element for another to obtain predictable results supports a prima facie determination of obviousness if the following findings are presented: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, and as per (1), it should be noted that Cogswell contains two solenoid valves (244 and 248) that differ from the claimed, single three-way valve. The solenoid valves in Cogswell operate to control the operating modes of the system, such that they selectively allow fluid to flow towards the ejector, or towards the compressor (see paragraph 44). As per (2), Takeuchi teaches a three-way valve that can be configured to allow fluid to flow towards the see figure 17). This provides evidence that the three-way valve of Takeuchi can substitute the two solenoid valves of Cogswell, and still produce the same result. As per (3), it should be noted that both Cogswell and Takeuchi are analogous to each other, as well as analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. ejector-based refrigeration systems). Thus, the prior art teachings are combinable with a reasonable expectation of success. As per (4), one of ordinary skill in the art would recognize that substituting the two solenoid valves of Cogswell with a single three-way valve, such as the one taught by Takeuchi, can be made in order to simplify the amount of components within the system of Cogswell, which is evidence in favor of a prima facie case of obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cogswell and to have modified them with the teachings of Takeuchi, by having a three-way valve connected to an outlet of the heat-absorption heat exchanger, the secondary flow inlet of the ejector, and the gas inlet of the compressor respectively, wherein the three-way valve is switched to alternatively turn on the first flow path or the second flow path, as a matter of substituting the two solenoid valves of Cogswell, in order to simplify the refrigeration system, without yielding unpredictable results.
As per claim 3, Cogswell as modified discloses wherein in an ejector mode (see figure 17 of Cogswell), the three-way valve (represented by 910 of Takeuchi) turns on the first flow path (74 of Cogswell), and the heat-absorption heat exchanger (64 of Cogswell) is connected to the secondary flow inlet (38 of Cogswell) of the ejector (38 of Cogswell).  
As per claim 4, Cogswell as modified discloses wherein in a standard mode (see figure 18 of Cogswell), the three-way valve (represented by 910 of Takeuchi) turns on the second flow path of 240 of Cogswell), and the heat-absorption heat exchanger (64 of Cogswell) is connected to the gas inlet (223 of Cogswell) of the compressor (221 of Cogswell).  
As per claim 13, Cogswell discloses wherein turn-on and turn-off of the first flow path (74) and the second flow path (path of 240, 606, 220, etc.) are controlled simultaneously by two solenoid valves (244 and 248) of the first flow path (74) and the second flow path (path of 240; see at least figure 17).  
However, Cogswell may not explicitly disclose wherein the simultaneous controlling occurs by a three-way valve disposed at an intersection of the first flow path and the second flow path.  
On the other hand, Takeuchi, directed to an ejector-based refrigeration system, discloses a three-way valve (910) disposed at an intersection of the first flow path (path towards 40) and the second flow path (80).  
Moreover, it has been held that the simple substitution of one known element for another to obtain predictable results supports a prima facie determination of obviousness if the following findings are presented: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, and as per (1), it should be noted that Cogswell contains two solenoid valves (244 and 248) that differ from the claimed, single three-way valve. The solenoid valves in see paragraph 44). As per (2), Takeuchi teaches a three-way valve that can be configured to allow fluid to flow towards the ejector, or towards the compressor, respectively (see figure 17). This provides evidence that the three-way valve of Takeuchi can substitute the two solenoid valves of Cogswell, and still produce the same result. As per (3), it should be noted that both Cogswell and Takeuchi are analogous to each other, as well as analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. ejector-based refrigeration systems). Thus, the prior art teachings are combinable with a reasonable expectation of success. As per (4), one of ordinary skill in the art would recognize that substituting the two solenoid valves of Cogswell with a single three-way valve, such as the one taught by Takeuchi, can be made in order to simplify the amount of components within the system of Cogswell, which is evidence in favor of a prima facie case of obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cogswell and to have modified them with the teachings of Takeuchi, by having the simultaneous controlling occur by a three-way valve disposed at an intersection of the first flow path and the second flow path, as a matter of substituting the two solenoid valves of Cogswell, in order to simplify the refrigeration system, without yielding unpredictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/            Examiner, Art Unit 3763